UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
8 OCT 23 P #52

UNITED STATES OF AMERICA )

) No. 3:18-CR- 17Z.
Vv. ) ;

) JUDGES Keeves \ top in
MICHAEL A. LAPAGLIA )

INFORMATION
COUNT ONE

The United States Attorney charges that from in or about March 2018 through on or
about September 13, 2018, within the Eastern District of Tennessee, the defendant MICHAEL A.
LAPAGLIA, did combine, conspire, confederate and agree with another person to commit
violations of Title 21, United States Code, Section 841(a)(1), that is to knowingly, intentionally,
and without authority distribute and dispense a quantity of pills and sublingual strips containing
controlled substances, to include buprenorphine, also known as Suboxone, (Schedule III
controlled substances), clonazepam, also known as Klonopin, and diazepam, (Schedule [V
controlled substances), and pregabalin, also known as Lyrica, (Schedule V controlled
substances). |
[21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(c)]

COUNT TWO

The United States Attorney further charges that, on or about June 13, 2018, within the
Eastern District of Tennessee, the defendant MICHAEL A. LAPAGLIA, in a matter involving a
health care program under Title 18, United States Code, Section 24, did knowingly and willfully
make a materially false, fictitious and fraudulent statement and representation in connection with

the delivery of health care benefits, items and services; that is: he wrote a prescription for

Case 3:18-cr-00172-KAC-DCP Document3 Filed 10/23/18 Pagelof2 PagelD# 5
Suboxone, a Schedule III controlled substance, which was later filled by a pharmacy, by using
the identity of another individual.
[18 U.S.C. § 1035(a)(2)]

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

fy : f
a i 4 a
DAVIDW?. LEWEN, JR.
Assistant United States Attorney

Case 3:18-cr-00172-KAC-DCP Document 3 Filed 10/23/18 Page 2 of 2 PagelD #: 6
